JONES, Presiding Judge.
This is an original action in habeas corpus wherein the petitioner, Homer Petty, seeks to secure his release from confinement in the penitentiary where he is presently serving a sentence of life imprisonment after a conviction for murder in the District Court of Ottawa County.
In the verified petition there were set forth five propositions which allegedly would require this court to set aside said judgment on habeas corpus.
The court has heretofore considered the propositions presented by the petitioner in an appeal taken from his conviction. Petty v. State, Okl.Cr., 283 P.2d 209. Accused was represented by two able counsel at his trial and his cause was well briefed on appeal. A reading of the decision on the appeal will show that the killing was wholly unjustified.
It is established law that after a person has appealed his conviction and the judgment of conviction has been affirmed, he may not obtain release in habeas corpus on the grounds previously raised or other grounds which might entitle him to a new trial save and except he may present any question by habeas corpus which goes to the jurisdiction of the court and would show that the judgment rendered against him was wholly void. Ex parte Baker, *70976 Okl.Cr. 396, 137 P.2d 242; De Wolf v. State, 96 Okl.Cr. 382, 256 P.2d 191; Ex parte Washington, 92 Okl.Cr. 337, 223 P.2d 552.
All of the allegations of the petition are either merely conclusions of law or they present propositions which were thoroughly considered on the appeal and decided adversely to the accused. There was nothing alleged in the petition nor presented on behalf of the accused at the hearing which would show the judgment was v0^-
The writ of habeas corpus is denied,
BRETT and POWELL, JJ., concur.